     Case 2:20-cv-09141-FMO-MAA Document 37 Filed 12/07/20 Page 1 of 1 Page ID #:361




1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11     SEKAYI RUDO WHITE,                        )   Case No. CV 20-9141 FMO (MAAx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                  v.                           )   JUDGMENT
                                                 )
14     KIRK J. NAKAMURA, et al.,                 )
                                                 )
15                        Defendants.            )
                                                 )
16

17           Pursuant to the court’s Order Re: Motion to Dismiss, IT IS ADJUDGED THAT the above-

18     captioned action is dismissed with prejudice.

19     Dated this 7th day of December, 2020.

20

21                                                                    /s/
                                                                Fernando M. Olguin
22                                                           United States District Judge

23

24

25

26

27

28
